Case: 21-11131     Document: 00516244500         Page: 1     Date Filed: 03/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 March 18, 2022
                                  No. 21-11131                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Danny Leon Lynch, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:07-CR-153


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          The district court sentenced Danny Leon Lynch, Jr. to concurrent
   terms of 24 months of imprisonment on each of his original five counts of
   conviction after he pleaded true to violating certain terms of the supervised
   release imposed following his 2008 conviction on five counts of bank robbery


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11131       Document: 00516244500               Page: 2   Date Filed: 03/18/2022




                                          No. 21-11131


   in violation of 18 U.S.C. § 2113(a).              On appeal, he challenges the
   constitutionality of 18 U.S.C. § 3583(g), which mandates revocation of
   supervised release and a term of imprisonment for any offender who violates
   certain conditions of supervised release, including possessing a controlled
   substance.
          Relying on United States v. Haymond, 139 S. Ct. 2369 (2019), Lynch
   contends that § 3583(g) is unconstitutional because it requires revocation of
   a term of supervised release and imposition of a term of imprisonment
   without affording the defendant the constitutionally guaranteed right to a
   jury trial. He concedes that his challenge is foreclosed under United States v.
   Garner, 969 F.3d 550 (5th Cir. 2020), cert. denied, 141 S. Ct. 1439 (2021), and
   raises the issue to preserve it for further review. The Government has filed
   an unopposed motion for summary affirmance and, alternatively, for an
   extension of time to file its brief.
          In Garner, we rejected the argument that Lynch has advanced and
   held that § 3583(g) is not unconstitutional under Haymond. See Garner, 969
   F.3d at 551-53. Thus, Lynch’s sole argument on appeal is foreclosed.
   Accordingly, the Government’s motion for summary affirmance is
   GRANTED, its alternative motion for extension of time is DENIED, and
   the judgment of the district court is AFFIRMED. See Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).




                                               2